978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James T. POPE, Appellantv.Richard THORNBURGH, Attorney General of the United States, et al.
No. 91-5219.
United States Court of Appeals, District of Columbia Circuit.
Sept. 23, 1992.Rehearing and Rehearing En BancDenied Nov. 13, 1992.

Before BUCKLEY, SENTELLE and KAREN LECRAFT HENDERSON, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of the response to the court's June 9, 1992 order to show cause, and the letter filed June 22, 1992, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order filed April 18, 1991 be summarily affirmed substantially for the reasons stated in the memorandum accompanying that order.   Appellant's assertion that his complaint properly stated claims under 42 U.S.C. § 1985(2) and 18 U.S.C. §§ 241, 242, 245 is without merit.   As the complaint did not identify any persons involved in or acts taken in furtherance of the alleged conspiracy, it failed to state a claim under 42 U.S.C. § 1985(2).   See Fed.R.Civ.P. 8(a)(2).   Appellant's claims under 18 U.S.C. §§ 241, 242, 245 also fail, because no private right of action exists under those statutes.   See Cok v. Cosentino, 876 F.2d 1, 2 (1st Cir.1989) (no private right of action under 18 U.S.C. §§ 241-242);   Dugar v. Coughlin, 613 F.Supp. 849, 852 n. 1 (S.D.N.Y.1985) (no private right of action under 18 U.S.C. § 245).   Finally, this court will not consider appellant's claim, made for the first time on appeal, that he is being unlawfully confined.   See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084 (D.C.Cir.1984) (issues and legal theories not asserted in district court not ordinarily heard on appeal).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.